DETAILED ACTION

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: Claims 34, 40, 41, 44-48, 50-61.
Applicant’s amendments and/or remarks regarding currently pending independent claims 34 and 48, see applicant’s remarks filed on 11/01/2021, appears to overcome the rejection.
However, upon further review and search, main Claims 34 and 48, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 34 and 48.
Specifically, claims 34 and 48 contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claims 34 and 48.
Further, the prior arts of record don’t disclose or suggest the features of claims 34 and 48. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 34 and 48 as amended.

For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 34 and 48. Claims 40-41, 44-48 and 50-61, which depend from claims 34 and 48, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677